Field, J.
Whether an owner of a building retains such control over work to be done and the manner of doing it as to render himself responsible for injuries occasioned by the *126negligence of a contractor and his employees in the performance of the work, depends upon the construction to be given to the contract. Erie v. Caulkins, 85 Penn. St. 247. Railroad v. Hanning, 15 Wall. 649. Eaton v. European & North American Railway, 59 Maine, 520. Cincinnati v. Stone, 5 Ohio St. 38. Newton v. Ellis, 5 El. & Bl. 115. Blake v. Thirst, 2 H. & C. 20.
In this case, for the reasons given in the instructions, we think the defendants are liable for injuries occasioned by the negligence of Elston and his employees in doing the work which the defendants requested Elston to do. Railroad v. Hanning, ubi supra. Clapp v. Kemp, 122 Mass. 481. Brackett v. Lubke, 4 Allen, 138. Brooks v. Somerville, 106 Mass. 271. Forsyth v. Hooper, 11 Allen, 419. Kimball v. Cushman, 103 Mass. 194.